hse 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 1 of 64

 

aoe FILED DECEIVED
| TERED waren SERVED ON

COUNSEL/PART E IES GF REGORD

 

shame Cater Ae ToTTS
W.Bx 650 OCT - 3 2018

 

 

 

Trdian SPS WN. ¥40 76

 

"fo Se.

 

 

 

 

UNITED STAVES DISTRICK COURT

 

DISTRicr OF WEVADA

 

 

 

Shannon Carker, Case AIS 2:11-CV- Ole aR- BER: GANT

 

Plawhi 4

 

DECLARATION IN Ss

 

vs. MOTION FOR SUMMARY WubGMENT

 

C PARTIAL)

 

 

Shean et al...

Delendants

 

 

Wa

 

4

Shannon Carler_ slates

 

6

 

\o

 

Y

 

Ig

 

4

 

 

ee

 

 

 

24

 

 

db

 

 

a1

t 3 @ SO, area Ny ‘pe. 5

 

 

 

24

Sochucl Arsqukes Sontetouces yest ») -

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHse 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 2 of 64
\ os Lom on amake. Me ok Wah Desk Shche Ye Uersor herew, nse). a
Alp on aft 1 uns ploed on deol Sele cal I at be Scheduled Saloar
3 up Arestoners Nerden 4e wberbed een Neb vn Rewckbs mandy. _
Lor grand 10 cnontins. ok Mock heme perstribed toy debeodaot Ds te

5 Manopprk see Attochment (A) OPODAITION TOCTRO) EXAIAIT G2)

Debendant Shere Beans Declaration Faccogasns (7) Youn (i)
a Bron alia Mawkslh wos scarted to medical os Shobed on
g Marnk {Ks Verfied Cenglank ond wad told ‘a Drop hue tow Suk
SL. Aedebeodants ore. he soda nok Ihe 3 Lendonts Shean ond
J De Bhar seetverked Omended compan onble,
if AS Ane Now. Sunk question upon Case Ne. Ae TATA
_ _ 19 _.‘Awled a mordn oxe d0 MneSore NawmishSs Ressex toed Sehedsbed ao
_ IB ___Arentenesly on 2fi]11Fectomuno, Seeedaety to. Noe. Delloeicke
wit —-acd \odSbesenhs achans ck (ADEE) debdal geonmen Daya wo
_ __.1S - AOA sdhutang, Sreetienly Yo Megan, vabenked. Geely See. Cae WE 2
Mol ee TTC olto Bthocinonenk (ES o@@eataen tp Geo) 9
Hi __ 5. Oy eas. sot deokeh oo a oe
a Bn Kine abher Sac Mra enatvec dsoke Ane _debendond$ Kesina
we A ON Rk AY rod op Sern, enedico\ ceed sodtcle wasnenteds Seedineny
ee 2 — BY Trex vod Sah, yAddaed, sokeSGered and ceSucch So Seek
—— 2h. Sand Serious medteal need
dal Paw SG hed SuMGeced aod SAY Ae gs day v2 Soh Beene,
a . Sem Aeuol \ ayy Ds Ady, Ap \ok medic
_  Neeakanenl: Val OSBYDoaul ae quayors See. Miadiments ®S__
ast cand (BY) THO O8@ and, Ganevences. _. .
a % ce ee
ee? | | ce
BU gg

 

 

 
pase 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 3 of 64

 

-”-

&. Were, aster lawn Sh Sed a _(Crvevonce sacra,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 wooc/ HDOP c& Me Kedalchion ood Qebusual, of mes

3 Areaboney eo 00 apna, act ns Viclction af deoral of

4 Medical olson voi! « TX PAs ows

5 Shi wn See Ailchment! (CO) Tnanges Cate lance. ene

& LEDS? IK DOC then pc gpl Hlontf fs

2 aT NA WAch 5 MOG. ’ -_ rf 3 (si

a Maced Nad La an dental Sick Call List J, le \verbed|.

q Poth Noen Shed o TRO ro Case Bele THATS

lo “Takers. = Hee Cocke ard cage Mac dehendalrks ok las

ll Went “ard ceed af soedrea\ \redtnen’s See. Atbach ments

12 (DATRO memoraniu and Cesk st 100 on File

is AALS ‘vemang wos Weld dsbeadaok De. Dioc tesbfed
4 Plookbt wor ok demic on i117 hak was nok rected Shabuta
Is ToratsSr Sard Sno Nnod dissed lorea Xeeckcd ond oly tonnes

Ie |: Warten Ser Nos Secs Suk. See Teo ening hanson we Qavabet
17 has eipested Nresen wecords Sim Avbcck cat bo WE AVan\

Yo &\ Avo Vawn 0 w y

 

Dn Parker ave Wowk SX Die ao Oot - =2520 Yasar om sequsces ___

 

by wooc/H DAO Palaces ond Assteduceo. De. Dtor Moreh WewiS

 

|
Wever_tebnsedd \xcckonec’ och toe seved Vradd QosdSG <Ceaesl clysck

 

 

" cold'at Sood vb Nes Ie oudase & soy atic haber Tne

o G. £ Nee R

 

 

 

 

 

 

 

 

 
Ase 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 4 of 64

ely dubnick Cour odes dedbcline je Velde. De. Bikar.

 

 

 

Trek _Painkbb did nok Seely hreckment and Nnere wes WomSfernbs
150) ne. Cour \ Ye Asherdenty ss

 

le le IP

 

wal wate Stee’ ‘uso Diskrick ure DEWLETS TWO sec Atbodoment
la Court minutes

 

Va. Dikock Cour Noon ensused Vow Gr onre ‘oc ok WDOSR

 

 

 

Yard ber Dowd lee Aeecked, See. Atanas 12S sates, oat pee nee
13. Wree Seas dkker_¢ southe Ynente Nai NE la Geared Nine. need .

 

'
DH pW rm fh

Worden df whe i800, ah ack She. oan ond mca’ Sor eadkkenet

 

jit. See. Attac beent i) hue warden ond Jor delendont 8. willens _.

 

_._ V4 Debendank De. Briar 00 9. Bean Babed New was ade tected

 

Qe +o

AL __on ail (Heder requested hestment. only _tam eo, dispite. oth thew Detloraons

 

— bby Eas Hee Spcrely fe Sched treatment see. Hachmeot A), (F). a
_--Moenee debendan S Bean wx ‘Served_4 Susnmond ond omnes’ sebecmaas

 

_ Aende\ cS Yye_uaon ond need of Svedonent A onheckeh leet WSK wa

 

eh Mac\SG romth on. \Iall 4 Bre day bie Bache Seredde

 

Arena} on oh |i See. Attachment (1) AFFIDAVIT oF SEAVICE
15. Further Ds Oise Slated Ine their teed alo medal Moock to Koos

 

TL FS Dornth& shit need hreccbwnenk ulna the debendaht? are fling bo cee
urdecsrantl 16 Ye Suck The \nead Denhiok tad We Mretlede of urece. Dolls

 

 

 

Medien! rack soa of d Scheduled ogoombmen’s rok oware of laoauhs ot sibel
Gedls on Lili along with once dehemnun Pharnt Lf oe. Aer « br _tatment- oe

 

Schedule by dealal Gor bt hove Plat lt pet back on deotel hyt

 

h_ treat OE hese Oonblt Sen tehsweldalany flanbtY ree rychoy ae

 

 

4 itelmen + Nia Grreance C0 t Vakeo bo. wourdend_and dental a ond
|e Weldnecahe andh VadSbecenie te Veawkhs Desros meber neds

 

 

 

 

 
ase 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 5 of 64

 

 

 

Io, Even af Yas Courk ules 4e We. wnchned ts leleie Some had (60)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2
K ok ackSSe wack aod ow) <& Wedbuwal_ ea abl 1.
S LL sOoe| HDSP ond A pomed. Ackendianks nas of VoorSis
( need and Look of medesl Seestmen’ ond Yar Sock Sankt
2 uray ork hooked Yor Known Schedule eorsred ‘sorter
§ aff an the fe leasing cbote Rist.
5 Planks (C.
to | Hf bolt VL faprevance. ee Attachment (c )
i ufifit wee AV 3. AHachment (3)
12 fal foot of JServic “Hoch neat (k)
13 | bliajrt Bled TO meta dee Aitachneat(‘D)
iy Uf7H] Teo oppo, se Atycehment (a)
My Wislt7 TRO Hearms See Trans on Beccreh
i afer) — Kibe f wderdon de. Atachacat (i)
{9 o/ / / 7 Alter Appl. 0t Biter frand rnedhenf (hark Kayes plaintitf aceded tread ment.
if dee Atchnedt (A) Exhbif U) mechesd intr Yoft7
Is IR. Tox Ye scanans ‘stoked 1m Ye rel Sulontbed umbia Mas sortie,
20
Q\
ZX
23
Zy
25

 

 

 

Sefcoasas VS tue cork Sorseck.

 

Dated Yan 15* douat bervber” sais dbenno Coton,

 

 

 
ase 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 6 of 64

 

 

Atachoruat (A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment G A)

 
Oo @ YD mM FF we NW we

Be NM NS NR NO NO OND OND OND ee eet
aon ea oO FP wD HS FPF GO 8S CO AD oA FF WwW NS KF fS

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 7 of 64

OPP

ADAM PAUL LAXALT

Nevada Attorney General

BARRACK T POTTER (Bar No, 14105)
Deputy Attorney General

State of Nevada

Office of the Attorney General

555 KE. Washington Avenue, Ste. 3900
Las Vegas, NV 89101

Telephone: (702) 486-3125

Facsimile: (702) 486-3773

E-Mail: bpotter@ag.nv.gov

Attorneys for Defendants
DISTRICT COURT

CLARK COUNTY, NEVADA
SHANNON CARTER, Case No. A-16-747779-C
Dent. No. IT
Plaintiff,
Vv.

JOHN DOE HDSP DENTIST, et al.,

Defendants.

DEFENDANTS’ AMENDED OPPOSITION TO PLAINTIFF’S MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

Defendants, State of Nevada, ex rel, Nevada Department of Corrections, James
Dzurenda, Scherrie Bean, and Ronrico Mangapit, by and through counsel, Adam Paul
Laxalt, Nevada Attorney General, and Barrack T Potter, Deputy Attorney General,
hereby submit their Opposition to Plaintiffs Motion for Temporary Restraining Order
and Preliminary Injunction. This Opposition is based upon the following Memorandum of
Points and Authorities and all papers and pleadings on file herein.

DATED this 7th day of July, 2017.

ADAM PAUL LAXALT
Attorney General

By:  /s/ Barrack T Potter
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General

Attorneys for Defendants

Page 1 of 5

 
oO on DD Oo Be we NB FH

NSN NH BD BD 8 BD ON RD NO OH Oy i i a ep
onus ara FF BW NS FP SG © wo aA GD om eke we pDlhUlUmhre CUCU

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 8 of 64

I. BACKGROUND

Plaintiff, Shannon Carter (Plaintiff), is an inmate currently housed at High Desert
State Prison (HDSP). Plaintiff asserts one cause of action in his Amended Complaint
against the Defendants for deliberate indifference to serious medical needs under the
Eighth Amendment. Am. Compl. at 4. Plaintiff alleges that Defendants Bean and
Mangapit were deliberately indifferent to his serious medical needs for “delaying
treatment to (3) effect [sic] teeth[.] [Flor [one] over 117 days|[,] the [second] over 150 and
the thired [sic] tooth has still to this day has [sic] not.heen n addressed.” Id. at 2. Plaintiff
claims that Defendant Dzurenda was deliberate and indifferent by failing to address the
inadequate dental procedure at HDSP, which he was aware of ar should have been aware
of. Id.

On June 12, 2017, Plaintiff filed a Motion for Temporary Restraining Order and
Preliminary Injunction. Plaintiff also filed a declaration in support of that motion on the
same day, Plaintiff failed to serve either document on the Office of the Attorney General,
the Nevada Department of Corrections (NDOC), or any of the defendants, which is
reflected in the Certificate of Service for each document.

II. LEGAL STANDARD

“A party seeking the issuance of a preliminary injunction bears the burden of
establishing (1) a likelihood of success on the merits: and (2) a reasonable probability that
the non-moving party's conduct, if allowed to continue, will cause irreparable harm for
which compensatory damage is an inadequate remedy.” S.O.C., Ine. v. Mirage Casino-
Hotel, 117 Nev. 403, 408, 23 P.3d 248, 246 (2001); see also NRS 33.010. “The decision
whether to grant a preliminary injunction is within the sound discretion of the district
court, whose decision will not be disturbed on appeal absent an abuse of discretion.”
Dangberg Holdings Nevada, L.L.C. v. Douglas County & its Bd. of County Com’rs, 115
Nev, 129, 142-43, 978 P.2d 311, 319 (1999). “[A]n injunction will not issue to restrain an
act which does not give rise to a cause of action.” State Farm Mut. Auto. Ins. Co. v.

dafbros Inc., 109 Nev. 926, 928, 860 P.2d 176, 178 (1993) (internal quotation marks

Page 2 of 5

 
Oo oo WY @® oO — &w NH

we MB BR NO NW RN ND OND eR Oe Oe eee
an nm om RF OO SB FP GO © woe ND mM Be we hhhlUm

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 9 of 64

omitted). “No preliminary injunction shall be issued without notice to the adverse party.”
NRCP 65 (a)(1).
III. LEGAL ARGUMENT

A. Plaintiff is Making Misrepresentations to the Court and Fails to Meet
Either Prong of the Preliminary Injunction Standard

Plaintiff claims that he has heen “denied adequate medical care while housed at
H.D.S.P. resulting in Parmant [sic] damage to my teeth, bleeding gum, unable to eatf,]
sleep and unnecessary wanton infliction of Pain.” See Declaration in Support of
Plaintiff[‘s] Motion for Temporary Restraining Order and Preliminary Injunction, at 92.
Plaintiff further alleges that he is being “outright denied dental care.” Id. at q3.
Additionally, Plaintiff alleges that it “would be unrealistick [sic] for Plaintiff to willingly
go under the knife of the defendants after being denied [dental treatment] for over a year
and the retaliation on February 2, 2017.” Id. at (6.

Here, Dr. Bitar saw Plaintiff on February 1, 2017; however, Plaintiff stated he did
not have any current dental treatment needs, but wanted to get the names of dental
assistants and providers to use in his litigation. See Shannon Carter’s Dental Chart,
attached hereto as Exhibit 1; see also Declaration of Scherrie Bean, attached hereto as
Exhibit 2. Plaintiff also submitted an Inmate Request Form (kite) on January 6, 2017,
seeking the names of dental staff for his civil lawsuit. See Inmate Request Forms,
attached hereto as Exhibit 3.

“According to his dental chart, Plaintiff was seen on three separate occasions for
treatment in 2016.” See Exhibit 2 at "6. “Dr. Mangapit completed Plaintiffs first filling
on June 16, 2016 and Plaintiff was scheduled for another appointment to address another
tooth that Plaintiff was having issues with.” Id. at (9. “Plaintiff was then scheduled for
another filling, which was completed by Dr. Mangapit on September 1, 2016.” Jd. at 710.
“Plaintiff was then scheduled for more treatment on Octaber 6, 2016; however, Plaintiff
was rescheduled to February 1, 2017 due to an emergency recall by the prison.” Id. at
11. Plaintiff was seen by Dr. Bitar and Defendant Bean on February 1, 2017. Id. at

Page 3 of 5

 
o wo 4S mD oO FP BS HN

Oo MN NM Bt kB OD OND NO ORR aS et
aon ft ot FF CFO BO KF CO OO @DO A DN fF FO NH FE @

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 10 of 64

12. At that appointment, “Plaintiff claimed that all of his dental treatment had already
been completed....” fd. at 914. “Plaintiff claimed that he did not want to been seen for
treatment, but instead wanted the names of the dental assistants for his civil lawsuit.”
Td. at 915; see also Exhibit 1.

Plaintiff fails to meet his “burden of establishing (1) a likelihood of success on the
merits; and (2) a reasonable probability that the non-moving party's conduct, if allowed to
continue, will cause irreparable harm for which compensatory damage is an inadequate
remedy.” S.0.C., Ine., 117 Nev. at 408, 23 P.3d at 246. Plaintiff argues that he still has a
tooth that has not been treated; however, Plaintiff was called to dental on February 1,
2017 and claimed he did not need any medical care. See Exhibit 1; see also Exhibit 2.
Additionally, any further significant injury or unnecessary pain to Plaintiff is directly
caused by his: own-.refusal of treatment’ offered by* Defendants. Defendants did not
disregard any significant risk to Plaintiff's health or safety because they responded in a
reasonable manner to Plaintiffs dental needs and offered acceptable dental treatment,
which Plaintiff declined. Plaintiff fails to meet either prong of the S.O.C., Inc. test.
Therefore, Plaintiffs Motion for Temporary Restraining Order and Preliminary
Injunction must be denied.

IV. CONCLUSION

Defendants respectfully request this Court deny Plaintiff's Motion for Temporary
Restraining Order and Preliminary Injunction based on the fact that Plaintiff failed to
meet either prong of the preliminary injunction standard.

DATED: July 7, 2017.

Respectfully submitted,

ADAM PAUL LAXALT
Nevada Attorney General

By: /s/ Barrack T Potier
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General

Attorneys for Defendants

Page 4 of 5

 
oO fp NY OO oO ee ww |e

Sno MP Be NM BD WD ND DO OND ee ee ee pt
oa mpm oOo FF OD MO KF DO DBD wO AW wD OH BP w we FE OO

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 11 of 64

CERTIFICATE OF SERVICE

I certify that I am an employee of the State of Nevada, Office of the Attorney
General, and that on July 7, 2017, I electronically filed the foregoing Defendants’
Amended Opposition to Plaintiffs Motion for Temporary Restraining Order and
Preliminary Injunction via this Court’s electronic filing system. Parties that are
registered with this Court’s electronic filing system will be served electronically. For
those parties not registered, service was made by depositing a copy for mailing in the
United States Mail, first-class postage prepaid at Las Vegas, Nevada to the following:

Shannon Carter, #70773

High Desert State Prison

P.O. Box 650

Indian Springs, NV 89070-0650
Plaintiff, Pro Se

/s/ Angelica Collazo
Angelica Collazo, an employee of the
Office of the Nevada Attorney General

Page 5 of 5

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 12 of 64

EXHIBIT 1

EXHIBIT 1
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 13 of 64
CARTER, SHANNON 70773

REDICAL ALERTS
Rate boPa

 

 

PULRESD SERVICES STGMA URE

~ jie tn

"Cee eiteé

 

 

Pane 2 of 2 MOF 2562 (3/99)

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 14 of 64

EXHIBIT 2

EXHIBIT 2
©Oo m ND am B® GF OB

Mm NM bt NM BR ND BR ND BD OO Re lr OL
aon Ge oa FR OO NN Ke Oo Oo Oo HN OG Om hh wh lUuhphlUmreaHCUCUC

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 15 of 64

DECL
ADAM PAUL LAXALT
Nevada Attorney General
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General
State of Nevada
Office of the Attorney General
5655 E. Washington Ave., Ste. 3900
Las Vegas, NV 89101
Telephone: C 02) 486-3120
Facsimile: (702) 486-3773
E-Mail: bpotter@ag.nv.gov

Attorneys for Defendants
State of Nevada, James
Dzurenda, Scherrie Bean,

and Ronrico Mangapit
DISTRICT COURT
CLARK COUNTY, NEVADA
SHANNON CARTER, Case No, A-16-747779-C
Dept. No. II
Plaintiff,
v. DECLARATION OF SCHERRIE
BEAN

JOHN DOE HDSP DENTIST, et al,

Defendants.

I, Scherrie Bean, hereby declare based on personal knowledge, that the following
assertions are true:

1, I am currently employed by the Nevada Department of Corrections as a
Dental Assistant 2.

2. I have been employed with the Nevada Department of Corrections for a total
of nine years.

3 My job responsibilities include set up and breakdown before and after
treatment,

A, Additionally, I assist the dentist during treatment.

5. Tam familiar with Plaintiff, Shannon Carter, inmate number 70773.

Page 1 of 2

 

 
 

 

Shas SE ee
Ow enema Pas See

   

 

10. Plaintitf was then scheduled for another filling, which Was completed by Dr,
Mangapit on September 1, 2016,
ll. Plaintisf was then scheduleg for more treatment on October 6, 2016;

   
  

 

foregoing is true and correct,
EXECUTED this 30th day of Juno, 2017,

4

errie Bean

Page 2 of 2

 

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 17 of 64

EXHIBIT 3

EXHIBIT 3

 

 
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 18 of 64

 

 

 

JUN-29-2017 84:33PM From:HDSP AAL 7829796766 To? 91 7424863773 Page !4-a
oes .
OOD CSD
S{GNATURE: “Sennen Corter’ ion FOF TS

ee P (Also print name and (D# af betlertot form where indicated) . Z
““"Hinstttution: Af De S- Date suomitted:_ot 120 1 /é UniHouse: 407 “2 7
Medical: [__] Dental: Bt Manta} Heaith: [7] Nursing:[__] ‘Other:

Reason tor request’ (Describe below)

aa at Joe heen i MNS) MHA CL BO, ba ve|

been th. Lhe clenist G1) tme Zam feeling Ben up Same of a
bheole teeth TF ado ated Lhe & have Hem thonet and Ate

Habk feoud

 

 

 

 

 

DO NOT WRITE IN AREA BELOW

 

Response fo request:

 

Appt. Scwep:
YOU'LL EE NOTIFIED THE
DAY OF APPOINTMERT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aft al { I &
ry we uP"
[_} Appointment Schedule for: if Rescheduled for: ff
[ No visit necessary
[~] No Show for Appointment
[] Refused to be seen, DOC 2523-Release of Liability signed
° PRESCRIPTIONS
[] «op [_] NON-KOP
[2] Order Date: I i
PLAN
[] Follow-up appointment ff [-] Return if needed
[7] Na follow-up required Lip
ee)
Signature/Tilla of Provider . Date a
' NEVADA DEPARTMENT OF CORRECTIONS NAME: fa rer Sh penton D
CY MEDICAL KITE and/or
” SERVICE REPORT 1D “TL. 3

 

 

 

 

 

 

BOG 2500 (03/14)

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 19 of 64
JUN-29-2@17 84:33PM From:HDSP ANAL TR2BTIGTED

 

 

 

 

 

 

To: 91 7@24063773 Page:5-B
aio mt
iN WEST FOR
a @ NAME DOG # 2.) HOUSING UNIT 3.) DATE
Shenton Carder WOT? | /O © A7 8/5 / 1G
4. )_ REQUEST FORM TO: (CHECK BOX) ___ MENTAL HEALTH __CANTEEN
CASEWORKER __MEDICAL __LAW LIBRARY DENTAL
__ EDUCATION __ VISITING __SHIFT COMMAND
__LAUNORY __PROPERTY ROOM -_ OTHER
5.) NAME OF INDIVIDUAL TO CONTACT.

 

 

 

 

 

 

 

 

poc# Fa
DATE 33/4

 

 

 

 

 

 

 

©) RESPONDING STAFF SIGNATURE DATE Ob \\, WO
\yuay. (REV. 7101)

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 20 of 64
JUN-29-2817 B4:33PM From:HDSP nad 7428796768 To! 91 7@P4863773 Paser6-8

ao “_,

‘

INMATE REQUEST FORM

 

 

 

 

 

 

 

mt J. INMATE NAME DOCG #. 2.) HOUSING UNIT 3.) DATE
_ahennan Carte 7077? fa 6 az 8/30//G

4. )_ REQUEST FORM TO: (CHECK BOX) __MENTAL HEALTH ___CANTEEN

_._.CASEWORKER __ MEDICAL —__LAW LIBRARY “X dental

___EDUCATION ___ VISITING __ SHIFT COMMAND

___LAUNDRY __ PROPERTY ROOM — OTHER

 

5.) NAME OF INDIVIDUAL TO CONTACT Denta/

 

 

 

  

 

 

Sleep and bres. 56 \ ,
7.) INMATE SIGNATURE poca 7e 7 LL?
8.) RECEIVING STAFF SIGNATURE TAP“ hey _ DATE 3) 3¢L

 

 

9.) RESPONSE TO INMATE

Zelentl te Loli!

Mrrtn eae) heablr be Mieke cat L TUM. Ai
Madtl wie Crs 67 Maid dere ?

 

 

 

Att lih 4
G Tu
Appr. Senep: / 7 cit

YOU'LL BE ROTIFIED THE
BAY RE APPCIRIMERT

7) RESPONDING STAFF SIGNATURE DATE

DOC - 3012 (REV. 7/01)

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 21 of 64

 

 

 

 

 

 

 

 

 

JUN-29-2017 @4334PM From:HOSP aed 7828796769 To #91 7BRAREST?S Page: 7/8
oO ‘a
; INMATE REQUEST FORM
o~
_.) INMATE NAME DOC # 2.) HOUSING UNIT 3.) DATE
| Shannan Cartes WOTIZ lt * at V/E/ 16
4.) REQUEST FORM TO: (CHECK BOX} ___ MENTAL HEALTH ___ CANTEEN
___ CASEWORKER __. MEDICAL __ LAW LIBRARY % DENTAL
___. EDUCATION __ VISITING ___ SHIFT COMMAND
___ LAUNDRY __. PROPERTY ROOM ___ OTHER

if
5.) NAME OF INDIVIDUAL TO CONTACT: Nental

   

 

 

 

Ott. Paty’ Tein The, denisy Fating reused dental which y5 not tue TL have not heen Lortuctien

“~oavane, to dent jhe ptt_4 ae Oo VUYSE, itn 1. Nave, Tate Ames
asd she slohede my Mil Vressure ss ly tah need to wilesa tale heh Taw. nec
ny be. Seer, ta og etn CCl Vas 1S. 4) GUY ot d ONT Gar oy Sleeo Blowd Sressuy er Mah f
7.) INMATE siGnature Aa, s-te1- en poce W773

Sere ee NAT URE eaRaaISTSTSS nen

 

 

 

rye TETETSr er Sr erererinere-ererareresserere renee
RRR otto rte tek BEIT RSS GID IIR IE i IRR BG ROARK i

 

 

Le

Ligh? aH?

OSC" gee
Ope, inte? — Weer. Scien

ial frp? “YOU'LL BE NOTIFIED THE

oO 4 ahe te, DAY OF APPOINTMENT

 

 

 

10.) RESPONDING STAFF SIGNATURE DATE

DOG - 3012 (REV. 7/01)

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 22 of 64

   
  

N-29-2817 @4:33PM From:HDSP AAL ?Q2B796 768 Toi SL 7AR4R637 73 Page: 3-8

 

 

 

 

 

 

 

ors’ oat
INMATE REQUEST FORM
1.) INMATE NAME BOC # 2.) HOUSING UNIT 3.) DATE
er’ 7773 fo "a7 FHT Lt

4.) REQUEST FORM TO; (CHECK BOX) __MENTAL HEALTH __ CANTEEN
___CASEWORKER ___ MEDICAL ___ LAW LIBRARY OADENTAL
___EDUCATION __ VISITING __SHIFT COMMAND
__LAUNDRY __PROPERTY ROOM __ OTHER

6.) NAME OF INDIVIDUAL TO CONTACT Dental

 

re ke noe 0) rs SU er) ees

7.) INMATE SIGNATURE hha mniarr Lolli, boca”
8.) RECEIVING STAFF SIGNATURE nB=—— DATE b

9.) RESPONSE TO INMATE

 

 

 

 

 

Me

 

\ AR |,
4 ZT Me

 

   

‘ -\) RESPONDING STAFF SIGNATURE [ At
a maa

DOG - 3012 (REV. 7/07

rn ee ee ee,

 
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 23 of 64

  
  

-29-2017 84:33PM From: HDSP ARAL 7@°8796 768 To: SL 7OP4863773 Page:2/78
A ee

~

ING

INMATE REQUEST FORM °

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. INMATE NAME Doce 2 ROUSING ONT 713) DATE |
Sonnan Corfe __ 70773 * OK Bf yl otf Ue fi7 \
4.) [REQUEST FORM TO: (CHECK BOX) — , WAL HEALTH ___ CANTEEN
___ CASEWORKER DXteDIcat pwn LIBRARY __ DENTAL
___ EDUCATION __ VISITING __ SHIFT COMMAND

___ LAUNDRY ——PROPERTYROOM == OTHER

NAME OF INDIVIDUAL TO CONTACT: “adcal J bree Le

8.) REQUEST: ( PRINT BELOW) Sw F_pm

5.)

 

 

 

   

 

 

 

 

 

1 hematin .

: Thank wou ke oul. dre inf. ;

- FE} INMATE SIGNATURE (25a re anata
8.) RECEIVING STAFF SIGNATURE _ DATE

Wik Sire eet ek OR REE WAAR KH aie ee

9.) RESPONSE TO INMATE
fas Hi -

“YOUR APPOINT
TMENT WILL g
60 Day. EWthiy == ——_———

Sen Af tN2. bbsend- S OR sooNER

ataled Hud all cbcdal
ctveodyn end had a lrrad,

“(dwn 6 raf’

inochi farvridg f- & be —
released uo Hes Srm.

10.) RESPONDING STAFF SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 
CHse 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 24 of 64

 

A Hachmrat (B)

 

 

 

 

 

 

 

 

 

[A>
/_ \

 

TLS L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Afoachment B)

 

ee

 

 

 
- t6
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 250 ‘50 /f 4 i

sO State of Nevada cof
Department of Corrections

  

INMATE GRIEVANCE REPORT

ISSUE ID# 20063023297 ISSUEDATE: 05/10/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

Based on your medical records, on 4/4/16, you were scheduled to see the dentist but unfortunately you were not seen because your

unit was on lock down on that day for safety and security reasons. On 4/29/16, you had a dental consult You were told that you need

filings on teeth #18,19 and 31 and pain medications were presaibed, of Gz, Hing was done based on the finding that this tooth

had tha . X-rays were taken. Just ike any other ent, Inmate

iha priority system established by the institution dentist per AR 631, There other Inmates waiting for thelr tum to be seen, Adentist

ma od ag err teeth, or fl muti od SUT ee tions tooth depending on the case and tha sluaton and time
fo submit a kita about your dental comp! and sarvica willbe rendered appropriately and

  

 

 

 

 

 

— ey
(VE
GRIEVANCE RESPONDER
JAN Of? —
Report Name: NVRIGR Page 5 of6
Reference Name: NOTIS-RPT-OR-0217.3 POD 4 Ar AR L =\
Run Dats; NOV-18-16 10:00 AM PEN ENT Bet wa

 
  

NEVADA DEPARTMENT OF CORRECTIONS
SECOND LEVEL GRIEVANCE

NAME: Sannon (otter . 1D. NUMBER: /0'77 35

 

INSTITUTION:_~f# Sef unt; (2 -~F-/2
| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBERZ0O@2ZOAZR ON THE

SECOND LEVEL. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION
IS ATTACHED FOR REVIEW,

SWORN DECLARATION UNDER PENALTY OF PERJURY
INMATE anne pate: OF (9:4

 

 

rer way Veter aa oh HNC ©. Pato Bef) 2 LIA iy 5 AIS Ff ‘4 Av ® H lead Yale
GRIEVANCE COORDINATOR SIGNATURE: CLL Ee Mee DATE: 3 “294

 

 

SECOND LEVEL RESPONSE: paar hs “ ‘
4.
arte 4 1 af )
pet
ya V3

Trott

 

-
f

 

 

 

ae eM ELD “GRIEVANCE DENIED. ISSUE NOT GRIEVABLE PER AR 740

SIGNATURE; MAA LIA ‘ M9 ome Ail t= pare:_(2 1 ty ally

GRIEVANCE COORDINATOR SIGNATURE: , DATE:
INMATE SIGNATURE: DATE: WU Tl 7

THIS ENDS THE FORMAL GRIEVANCE PROCESS

 

Original: To inmate when complete, or attached to formal grievance

Canary: To Grievance Coordinator es
Pinkc Inmate's receipt when formal grievance filed pik sth,
Gold: Inmate's initial receipt

 

PON Ne gy aay ee
v4 7 5 {
. 3 i

DOC 3094 (12/01)
Ca: '17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 27 of 64
State of Nevada

Department of Corrections

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* ’
INMATE GRIEVANCE REPORT
ISSUE ID# 20063023297 ISSUEDATE: 05/10/2016
-.INMATENAME” — NDOCID | “TRANSACTION TYPE” | ASSIGNED TO
| GARTER, SHANNOND ~~~ 7 "70774 ~ RTRN 1 ~ ABUENCAMINO ,
“LEVEL .. TRANSACTION DATE: | DAYS LEFT. | “FINDING | po. USERID ©)” “STATUS:
1 ~~ “O76/20T6 4 Denied HSAMS A
_ ___ INMATE COMPLAINT’ cep oi |
es et ___ OFFICIAL RESPONSE. DO ee
Based on your medical records, on 6/16/16, you were evaluated, examined and given the necessary dental treatment (filings) by the
ents aver xTays were performed and you were advised if any ather symptoms develop, submit a kite and you will be scheduled
accordingly.
Grievance Denied. ca nae
re rae p>
r }
mg 71 20
fe 8
& Ui td

[Bi Hugsrcounaa ONS TL gf [te

Report Name: NVRIGR
Reference Name: NOTIS-RPT-OR-0217.2 a
Run Date: JUL-26-16 03:36 PM ae

 

bi PU S407 Page 1of4

see

 
an / Gage 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 28 of 64

| | yor Log Number AY UCABRZPY7
Ww

NEVADA DEPARTMENT OF CORRECTIONS

 

 

FIRST LEVEL GRIEVANCE
name: Ohonnan lorter .D. NUMBER: __ 70 774
INSTITUTION:__ #4. P UNIT: fat - F-/3

 

| REQUEST THE REVIEW OF THE GRIEVANCE, Loc NUMBER 3002897 IN AFORMAL

MANNER, THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION |S ATTACHED
FOR REVIEW.

SWORN DECLARATION UNDER PENALTY OF PERJURY

INMATE sonatune- Lame LoeaZir, paTe._@ «a Ye/ b ]

 

  
 
   

Lf Leet
Oy) Awiusiefert - Ww we Deer OE WS) De aiitesser appropriately.

Au Nee te
yy" b
GRIEVANCE COORDINATOR SIGNATURE: CVc&, La DATE: (22 ot Loo

—— =
FIRST LEVEL RESPONSE: LIE HATTPELT

eA her,
4 te han Ly the by serena

_ wy x
ye
a 3b kee? Le

GRIEVANCE UPHELD GRIEVANCE DENIED ISSUE NOT GRIEVABLE PER AR 740
WARDEN'S SIGNATURE:___ TITLE: DONS £ pate: 2/ | | ! lb
thf DATE: 72

er

 

 
 
   

 

GRIEVANCE COORDINATOR SIGNATURE:

 
     
  

INMATE AGREES

INMATE DISAGREE
INMATE SIGNATURE: _ ga pate: bo: /O

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY:BE2 "7." 5
PURSUED IN THE EVENT THE INMATE DISAGREES. a. ‘

 

 

om
Original: To inmate when complete, or attached to formal grievance ees Vie
Canary: To Grievance Coordinator
Pink: Inmate's receipt when formal grievance filed yh”
Gold: Inmate's initial receipt — — bbe
— — — — es
INT V0 208

DOG 3093 (12/01)
  

INMATE GRIEVANCE REPORT

./-cv-01628-RFB-ESfateoef Nevada Filed 10/03/18 Page 29 of 64
Department of Corrections

ISSUE DATE: 05/10/2016

 

 

 

 

 

 

 

 

 

 

 

| se INMATE. NAME: NDOCID |. TRANSACTIONTYPE ASSIGNED TO -

| CARTER, SHANNON D 70773 RTRN_INF LSTEWART

|__ LEVEL. : TRANSACTION DATE | DAYS LEFT FINDING, =|. ~*;USERID”” | STATUS’
IF 06/07/2016 5 Denied RZANER A

 

 

 

 

 

INMATE COMPLAINT

 

 

THE LAST TIME YOU SAW DENTAL WAS 4RS/16- IT WAS NOTED YOU NEED FILLINGS, BECAUSE t

“>. OFFICIAL RESPONSE — ”

OF THE MODIFIED

LOCKDOWN ON UNIT 10 THE LIST OF I’M FROM UNIT 10 HAS GROWN. YOU ARE ON THE DENTAL LIST AND WILL BE SEEN AT

THE NEXT AVAILABLE APPOINTMENT.

 

 

 

Report Name: NVRIGR
Reference Name: NOTIS-RPT-OR-0217.2
Run Date: JUN-07-16 10:54 AM

“hE

-~ Page 1 of 2
Gase 2!17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 30 of 64

Sp, Saver a
ayshers® Log Number 200 202 3 ag ¢

NEVADA DEPARTMENT OF CORRECTIONS

 

 

INFORMAL GRIEVANCE
name: ShovWoNn Carter LD. NUMBER:_70 77.3
INSTITUTION: _ ADS LP UNIT__ #9

 

 

GRIEVANT’S STATEMENT:

 

SWORN DECLARATION UNDER PENALTY OF Lute

INMATE SIGNATURE: Mannan Canin, pare..5/3/ 46 mime: 6 POA

GS
GRIEVANCE COORDINATOR SIGNATURE: ae DATE: 9 "7 /E TIME: AS

 

 

 

 

 

 

 

 

 

 

GRIEVANCE RESPONSE:
ear ‘
neneye.
ad
. )
‘ pit g.*
; 27
CASEWORKER SIGNATURE: NAL. DATE: EM
____ GRIEVANCE UPHELD __“ GRIEVANCE DEN ISSUE NOT GRIEVABLE PER AR 740 js <7 -
GRIEVANCE COORDINATOR APPROVAL: Lust DATE:_@ YG bese fy oe
: peed f oa.
INMATE AGREES INMATE DISAGREE be vies

INMATE SIGNATURE: - DATE: 6 e a 2 6

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE INMATE DISAGREES.

 

Original: To inmate when complete, or attached to formal grievance
Canary: To Grievance Coordinator

Pink: Inmate’s receipt when formal grievance filed

Gold: Inmate’s initial receipt

 

JED eet

DOC 3091 (12/01)
Case,2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 31 of 64

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

 

NAME: Soanaa Order LD. NUMBER: er 3
INSTITUTION: A, D.S$ «P? UNIT #:

 

 

GRIEVANCE #: GRIEVANCE LEVEL: / a a /

GRIEVANT’S STATEMENT CONTINUATION: PG. hd

 

   

fits FOP mere

wot dé,

Original: Attached to Grievance
Pink: Inmate's Copy

DOC - 3097 (01/02)
_ Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 32 of 64

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

NAME: Sharon Carter LD. NUMBER: 7977.3

wstiTuTION: f° 27-5 -°f UNIT #: fo

GRIEVANCE #: GRIEVANCE LEVEL: / wherma /

GRIEVANT’S STATEMENT CONTINUATION: PG. 4 of 4

 

 

 

Original: Attached to Grievance Pb gn
Pink: Inmate’s Copy ete!

DOC — 3097 (01/02)
_ «Gase 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 33 of 64

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

NAME: Sennen! lore LD. NUMBER: 7779
wwstituTion: Af: J)e 5: vi UNIT#: 6

GRIEVANCE #: GRIEVANCE LEVEL: _7 wits rfla /

GRIEVANT’S STATEMENT CONTINUATION: PG. 4 of 4

 

 

 

 

 

 

 

 

 

 

 

 

Original: Attached to Grievance
Pink: Inmate’s Copy

Be

DOC — 3097 (01/02)
$e 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 34 of 64

 

Attachment (a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allachmerrd- C c )

 

 

 

 
  

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 35 of 64

Brian Sandoval
. Governor
Nevada Department of Corrections
5 James Dzurenda
Improper Grievance Memo Director

Brian E. Williams, Sr.

 

TO: Carter, Shannon #70773 8C/14 Warden, HDSP
FROM: J.Nash, aw
DATE: 4/18/2017

RE: Improper Grievance #2006-30-46164 IF Level Grievance

 

The attached grievance is being returned to you for the following reason(s):

 

This grievance may NOT proceed to the next level Per AR 740.03,5 due to the following:

C] Non-grievable issue.
L] State and federal court decision.

L] State, federal and local laws and regulations.
L] Parole Board decision.
Li Lacks standing.
X Untimely submission. TMs 13 & Viclaten oF A.2.740.03 Qo) & 7.40.05 CUR

[1] Abuse of Inmate Grievance Procedure,
[1 Any language, writing or illustration deemed to be obscene, profane or derogatory.

A threat of serious bodily injury to a specific individual.

O

OC) Specific claims or incidents previously filed by the same inmate.
(More than one (1) grievance per week, Monday through Sunday.
O

Mare than two (2) unfounded, frivolous or vexatious grievances per month.

 

After correcting the deficiencles(s) listed below; you may re-submit your grievance at the same level.

LJ The grievance contains more than one (1) appropriate issue. Only 1 Issue is allowed per grievance.

[1 No factual harm/loss noted and/or no remedy requested.

-

LC) Other; specify:

 

 

 

Failure to re-submit the grievance through the prescribed time 7 hall constitute abandonment.

Cost AL ce] 2ef 7 vee, tT 2h 7

Witness Signature Date {nmate Signature Date

cc: Original — Inmate
Copy - Grievance File

DOC-3098 (01/17}
’ Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 36 of 64

Log Number Ae: BD Ably

 

 

wr NEVADA DEPARTMENT OF CORRECTIONS
INFORMAL GRIEVANCE
NAME: Shannan Cacter LD. NUMBER:_70 77.3
stitution: _H°D°S-? UNIT: S&S /4

 

 

1)

‘ ¢
GRIEVANT’S STATEMENT: Retalatian oo or abut February | 2017

 

SWORN DECLARATION UNDER PENALTY OF PERJURY

INMATE SIGNATURE: shandn. Carlen, DATE: ve & ‘| T TIME: 5 2 30

GRIEVANCE COORDINATOR SONATURS =< 7G DATE tf-fo-l Fre: /f io cAY)

GRIEVANCE RESPONSE: oH _ laalA i: DEJ YIRG LI
Atel a aea/MLe é ’

 

 

 

CASEWORKER SIGNATURE: DATE:

—___ GRIEVANCE UPHELD ___. GRIEVANCE DENIED ISSUE NOT GRIEVABLE PER AR 740

GRIEVANCE COORDINATOR APPROVAL gg DATE: Te | F| we

Pz f
—______ INMATE AGREES “Zo wae DISAGREES
—_—_——

INMATE SIGNATURE: AD DATE: = 2! ‘

 

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY

BE PURSUED IN THE EVENT THE INMATE DISAGREES.
a ECE iE BD

 

Original: To inmate when complete, or attached to formal grievance

Canary: To Grievance Coordinator

Pink: Inmate's receipt when formal grievance filed APR | 2 2017
Gold: Inmate's initial receipt ‘ete es)

Aa

   

 

DOC 3001 (12/01)
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 37 of 64

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

 

 

 

NAME: Shannon Carter LD. NUMBER: 707773
INSTITUTION: H DP) S P UNIT# &° /¥
GRIEVANCE #: GRIEVANCELEVEL: Znf/opmol

GRIEVANT’S STATEMENT CONTINUATION: PG.  & OF of

 

 

Aan Unon arrival at “Oeatal A while male dealisl veld Me uly TL ons
There beSare I Could ansewier the dentist assistant a. tan Stele Vols

 

 

Your uni ud then Mo 4 Cant salle Me fain wou NI he lack The act iis of the wulute
ak Denhst ancl Assist Bean wins “Reda latory and indirect Vielatian ot my
(orchbubinnal odes io be Veer Gorn Dehea lation frm bahay OreVANS. and Uy \

Complaints T nas Yeo for my sf ely aod health bere 4 ( HDs PY

Original: Attached to Grievance
Pink: Inmate’s Copy

DOC — 3097 (01/02)
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 38 of 64

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

 

 

 

NAME: Shannon Carter LD. NUMBER: 707773
INSTITUTION: (H/-):5:) UNIT#: — ¥ ¢ y

GRIEVANCE #: GRIEVANCE LEVEL: Znfermg |
GRIEVANT’S STATEMENT CONTINUATION: PG. 3 OF 3

 

 
   
      

 

     

       

2ttouvo,

elated ke
Lik Bean.

Wd CLEOX LIC Onc’ ©

   

      

ALE et:

  

On DSP Dental Pfoarawy Specshicly

 

CKeeneck) I cameciate branstere to a dSbor at yard
Soc Qesmones noua, wele T can yecireve adequate Rental

Care Lree of telahaban and ts Persiue a 1993 Clam hic re hater
and coral of atenlal Care by | OS p>) Dental Peg tart

 

 

 

 

 

 

 

 

 

Original: Attached to Grievance
Pink: Inmate’s Copy

DOC — 3097 (01/02)
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 39 of 64
e : 4

*%

NEVADA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE CLAIM FORM

THIS FORM MUST BE COMPLETED PER NRS 41,036, 41.0322,
209.243 AND ADMINISTRATIVE REGULATION 740

DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

This form is to be attached to your grievance form for any injuries or any other
claim (except property) arising out of a tort alleged to have occurred during your
incarceration. as a result of an act or omission of the Department of Corrections or
any of its agents, former officers, employees or contractors,

 

information, If you need more space, attach a separate sheet of paper. You may submit
additional evidence if available. Such additional evidence will be returned,

CLAIM IN THE AMOUNT OF $1), 000) _ is hereby made against the Department of
Corrections, based upon the following facts:

 

 

 

 

1, NAME OF CLAIMANT (Please print fall name) 2,.1D.# 3. INSTITUTION
Shannon Carter 1o113 | HDS”
| 4. AMOUNT OF CLAIM 5. DATE AND DAY OF OCCURRENCE | 6. TIME (a.m. or p.m.)
t HO no on for About feb |, 2017 a0,"

 

 

 

7. PLACE OF OCCURRENCE
ADSP Medical VDenral

 

Page | of 3

 
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 40 of 64

 

+8, Descritt here , in complete detail, exactly how your claim loss or damage occurred and why you believe
the institution is responsible or liable:

   
 
   

 

fi i

tbe Nyce.

9, Witnesses. Be sure to include any staff member who may have been involved in, or has any knowledge of,
your alleged Joss; also, list any inmate who has actual knowledge of facts pertinent to your claim:

Met VesA * \OboZ07¥

# Grteoncy. vancott AZ WeW5 &

 

 

 

 

 

 

- 10. Other pertinent information:

 

 

 

 

 

 

 

 

 

Page 2 of 3
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 41 of 64

w

 

STATE OF _ Nev )
) SS
COUNTY OF Indian Spfinss )
L- henna n Carde ~ , do hereby swear under penalty of perjury that I am the

claimant named above, that I have read the foregoing claim and know the contents thereof, that
the same is true of my own knowledge, except those matters stated upon information and belief,
and as to those matters, I believe them to be true, and that THIS IS MY ENTIRE CLAIM
AGAINST THE STATE OF NEVADA/DEPARTMENT OF CORRECTIONS,

I FULLY UNDERSTAND THAT I WILL HAVE TO SIGN A GENERAL RELEASE OF ALL
CLAIMS IN THE PRESENCE OF A NOTARY PUBLIC FOR THE EXACT AMOUNT I AM
CLAIMING BEFORE ANY PAYMENT WILL BE OFFERED TO ME. THIS GENERAL

RELEASE WILL BECOME EFFECTIVE ONLY UPON ACTUAL PAYMENT OF THE
CLAIM BY THE STATE OF NEVADA.

DATED this é G day of April 2047

Bhoren. Lol

Signature of Claimant

NOTICE

NEVADA REVISED STATUTE 197.160 provides that every person who knowingly presents a

- false or fraudulent claim is guilty of a gross misdemeanor, and is subject to criminal penalties of
imprisonment of up to one year, and a fine of up to $2,000.00.

DOC — 3095 (12/01)

Page 3 of 3
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 42 of 64

  

1 Shannen Carder ,NDOC #_70723 as claimant, did on

the & day of Aor | OT, file against and deliver to the Department of

 

Corrections, via the Warden of Ht ish Deser t Stale fhison, an institution/facility

of the Department of Corrections, an Inmate Grievance No. alleging personal

 

injuries or any other claim arising out of a tort alleged to have occurred during my

incarceration as a result of an act or omission of the Department of Corrections or any of

its agents, former officers, employees, or contractors described as Dente | pisg fay

 

 

I acknowledge that $ will be deposited into my account as
payment in full, for the above claim and hereby release the State of Nevada, the Nevada
Department of Corrections and any and all agents, servants and/or employees of the state

and agency from all liability of any kind whatsoever ftom any further claim for items
identified on this grievance.

ITUNDERSTAND THIS RELEASE WILL BECOME EFFECTIVE ONLY UPON
THE APPROVAL OF MY CLAIM BY THE STATE OF NEVADA AND/OR

THE NEVADA DEPARTMENT OF CORRECTIONS.

 

 

 

DATED this___ ss day of

SIGNED: SOCIAL SECURITY #
Signature of Claimant

WITNESS: TITLE:

 

 

DOC-3096
se 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 43 of 64

 

Attachment (D)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atfoc hmerrt C D )

 
to @ 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 44 of 64

non To

 

 

 

ia) Springs NM FIO 7O

~

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 45 of 64

 

 

multiale Varker | (QrrevanCes ord Moye low Sunk of atormng, AD a? Denial:

 

emia

 

 

ek my decreasing, hea W DSP Shik se}use xo breok my as ea kaokn

Pudwne, Meat areak cish.

 

 

we ee TOT mae a a a

 

a 2

 

 

 

| The Plant ss entbled to. temngorasy, seskrasnneg, order and fishemary Ta hinckion
Tat delermauno, weaver oFosky so enkdled to o (TRS)

 

 

Tanbunchion Caurks generally contider fratse\ Tackeco’ Uther Tne Gacy ait

 

Suffer rrepavalde snyuty The Balore.-c& hadeng Ber ween Rarkves the biked
ok Success on Ye. metike and Mae Pu *ieatese sash Nees Sochass —__

 

(Savers the. gran oS Nas yoko. i

 

 

__ Ai the Ponte 15 Mareatened. win \evesacalhe, harm

 

PlanhEE 1s being demed Medical case tay. HDST dental Payame___

 

 

deliberate and Ind Seren achons of leaving fected teeta an oe

 

Plank TES meals Yer over. -O_tacci cod senssung 4a heeak resullng eee
wh Rinna dew chery 7fettenng endl decaying footh ia FlenbFRS

 

 

 

mouth, , an

Qs a matter Si Loud, Ue cochrued | deprivation of cansttubenal

 

 

 

fights Constitules Irre parable, harm Eltod Vv Burns, 4a Ub 341315

 

 

 

 

Qo 5.07 Ab 7d, Weer: ON \urkum Associations “Lane. ook Lee Hegeles

  

 

564 Fad lula, iOsk-59 (ain Cir 2009) This Prneple. nas heen apgled —
yo “Fusan Wsigal ion Spnerally sec. tue wa veda at ae a .

 

 

ad ST Michell V Cuno 143 F.ad-9¢4. flo MP clencdon

 

Y Caly ot lguesqies8ld Supp ad wsciase(D.vmanos)

 

 

 

 

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 46 of 64

 

 

 

 

 

Tniunctions, Courts, oak vs shee Mami sth

 

io ty 8 cs

 

Fay § Noe gnaion ss. desi si oul Weigh Ye. Sulberng ok a

 

Lj

Ye. Qon- Moving Porky, Ane. molar, ssgaotel ae
F(a hk A OU &O

 

pe

 

 

Posed ‘oy Qe san OVerceouddina, cothudzaainedd Stabe Fanntial

and ado Srcakive. roncerns) Turan Vfloaug, WHO £ Supp

 

\o

510 4a7 (pum Balding, Ynak Qasoners wikeresk wy Sabehs

 

AN

 

 

1

acd cebecl, ct buhtegh Sole nleres in Sarg ane oy — oe _

 

3

 

 

 

 

pulling aboSt
Ti us. ca vv

 

 

 

and Yne Rokemtral Sublecuna 6% Soced Ao cemoaucdes oe
{5

 

 

 

 

 

unumagitate, The Suffering the deSecctanks uni experience § ne cauck co

 

Qraats jhe order anil consist of * i

 

~~ ANPlacing, one tase abu Cudkedy soma pe
Weekly brunsker too enedwsen vac.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ~ —Aroviding somotes Ut Conshbubanally adeqpate 7
_ al Imedieal_ care. seh a cee

2a Tins 15 useth ual 2. Cerendanks normnn che :

93 on daly tis Tee Aiccdaks meng ole ke no mote Yoon oe
BY Nousiness as usual, _

25 :

Bt

de] ..

8

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 47 of 64

 

 

ER rca A te . -

 

 

Chl Maly te dase an he manta

 

 

 

 

 

The. Tlowhit has a qreak Weblhoad ta gueceed on Yne, ener

 

thot the defendants lve. dane Latenhanally Leaving an safected

 

emt vn, Ranh Hs mouth for over a year cdhsote mulligle Kites, _

 

 

3
4 -
5 atsvances, oil au Suit and At office Placing, Plaunbif! on clenfal _
Gi lsie call lisk refuted te Iweok VNanbb Moreover The delendants

 

 

 

 

Wlnew Mork! wes Sufeane" Bleeding gums Chiping tecth, Sever Run

alllast ok Sleep and avolhy to eek Woraughy_qteonces.. Makes and

 

q ln Sui Fells V Gondes, 794 ac sai, 1215 (8% sient) _ nt

 

Is (idea nce werk day sn realmech cn doc cndinon Shed oe

 

 

M6 Clu’ Denn VCouriniia, (aa F. Suge. ok uol(denbal tondshans are. a ee

 

Al Serious if Abyss tar dass oct e po8 alWS) ak

 

 

dens ee

 

 

Wi es up to ayers concesned) . _.
1S _ aw ts cose ik ag clear that WOSP clentals achens

 

i
IG! were and are. Intenhonal acts, accordance with ther Prochies and

 

 

i Relieves, dee, SunKiad VBruce, UO lo F.3d 1239, pAdda, ~ wat io cee, Jesh)

 

18 (Mailer Supervisors Stakement that see cies coptsterly lth hae ea, ae —

 

19 Shouse wikenbienal ackan’ sMeqliaence wold ook ine Sullicentonk

 

alice. Nok sequvved.) __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 48 of 64

 

 

Punt ali

 

 

The. Mankitt Soould ack le tequied to Task seeursby sku,

 

 

Usually go tgp ne tans. wher inyanohve, rele® 16 asked 40,

c

 

fasoner ond. uncle to Tsk Securiby The cour hos discrehon he

 

Ant re es

extuse..on wpoverishea hbgant fram pachg Seoursly «El edt Viresewetrer’ _

 

 

98 F.3d 4710 C2d Cay ea erStahiog Mot distoed courts have discretion

 

to wove. Yhe look Kequcemenk Conkasned 0 Ube oS. ih the bolas /

 

 

ee Pe ee

of Heep sea stench Several _Yae_ pay, Setiiena Moe

 

Way Nines Tine. 55 Fd WIL tle

 

[ther 1995) Ta View of toe Senaus snadical danger confeanhng, He GlanSk -

 

Lhe courk sheuld grant \ne veled senueskedt taddinouat Restin Secu,

 

_ _Conclusion. _

 

For the. renaens Sek Sour wn Moe, instank moked ard meMorandum

 

 

H

a law us Support ok PlankdSs Moki bor hemonrany testrurne, order ond cect

 

4

Rrelwanary TLadunchion. Mana, uitin gnevances, cuVil comple! ancl Plant th, _
medical recorks the Sacks af Hos case it would bein the interest of Musee

 

 

ao

 

and dudic *e grant Yanks Temporary Lesreananee, order

 

a

ond, Neelsmonacs Tadonckina te terrect an-on_gpita Sanshbibsnal Vabhen. _

 

 

 

Dale. Mow Al dau o- May | 20171

 

a3

_ Res pec Hull Suden Hach

 

aH

 

6

Shannen Lagter aa 2OTT3

 

 

Be Box & Son a5 MY. 49 IO

 

ay

 

 

-sS—

 

 
se 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 49 of 64

 

Attachment (E)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atfachment Cs E )

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 50 of 64

 

 

RELEASE OF LIABILITY FOR REFUSAL OF HEALTH CARE TREATMENT

 

The undersigned inmate refuses recommended/scheduled healthcare treatment provided by NDOC at this
time. Refusing does not necessarily waive his/her right to subsequent heaith care. Inmate has the right to

accept or refuse health care offered at a later date. DOC 2525 Directive to Physicians or other valid
declaration shall be honored.

The health care treatment listed below were refused at this time:

 

Check all that apply fs

 

| [_] Infirmary Appointment for:

 

LZ
Dental Appointment for; —_. 4
Psychiatry/Psychology Appointment for’, _ | ~~
Physical Therapist Appointment for: \ / ox ~~“
Optometrist Appointment fo \ / ( - } / / \

Medication (List) \/f A / [ /

 

OHOOOUOUOO0

v Le

Chronic Care Clinic for: \ / POY
OSHA Protocol for TB/Bloodbo Paton

Other Describe: :

COMMENTS:

 

 

 

 

 

 

| hereby release the Nevada Department of A orrections from any and all liability and responsibility that might
result fram my refusal of examination, tregimént or testing described above; and further release any and all
personnel from any and all liability and/9 responsibility that might be incurred.

[_] INMATE HAS BEEN INFORMED

 
 
      

| CERTIFY, f have read or had reag! to me the cohtents of this form. This release has been signed under no
duress and with full understanding of possible ha Zards which may occur due to refusal.

| further understand that | ma¥ be subject to discipll}
responsible for all expenses related to this refusal.

INMATE/STAFF SIGNATURE
HEALTH “7 WITNESS \ DATE

jary action up to and including being financially

 

IDi# DATE

 

 

TENTIAL ADVERSE MEDICAL CONSEQUENCES OF REFUSAL.

 

 

 

 

 

HEAETH SW AFF WITNESS (if cocond winace necossan) \ DATE
NEVADA DEPARTMENT OF CORRECTIONS NAME:
RELEASE OF LIABILITY FOR Last Fist Mi
RCo een wen CARE ID INSTITUTION:

 

 

Reference Medical Directive 434 . DOC 2523 (01/17)

whill
ASe 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 51 of 64

 

 

Attar lament (e)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment L F, )

 
Oo 68 4 SS oO & C Se

NN NPN NH DO BD DN ee i ps
at Oe an Fk OW NY FP OG Bo ew IN an Bb we we BO

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 52 of 64

DECL
ADAM PAUL LAXALT
Nevada Attorney General
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General
State of Nevada
Office of the Attorney General
555 E. Washington Ave., Ste, 3900
Las Vegas, NV 89101
Telephone: (702) 486-3120
Facsimile: (702) 486-3773
E-Mail: bpotter@ag.nv.gov

Attorneys for Defendants
State of Nevada, James
Dezurenda, Scherrie Bean,
and Ronrico Mangapit
DISTRICT COURT
CLARK COUNTY, NEVADA
SHANNON CARTER, Case No. A-16-747779-C
Dept. No. IT
Plaintiff,
v. DECLARATION OF DOCTOR
PAUL BITAR

JOHN DOE HDSP DENTIST, et ai.,
Defendants.

I, Dr. Paul Bitar, hereby declare based on personal knowledge, that the following
assertions are true:

1, I am currently employed by the Nevada Department of Corrections as the
Senior Institutional Dentist.

2, I am familiar with Plaintiff, Shannon Carter, inmate number 70773.

3. Plaintiff was scheduled for treatment on_ February 1, 2017; however, when
Plaintiff came in for his treatment, he stated that he did not have any current dental
treatment needs.

4, Plaintiff claimed that the only reason he scheduled the appointment was to

get the names of dental assistants and providers to use in his litigation.

Page 1 of 2

 
co om 7A OD HM BR WCF BO pe

eS SBP YF Me NY NHN NY BP Be ew ee oe oe oe oe
oro te FOP Pe Coe DEGaE BRE TSE

was evaluated, examined, and given the necessary dental treatment (fillings) by Dr,

 

 

 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 53 of 64

5, Plaintiff has been seen multiple times by this office over the last fourteen
months and was recently treated by Dr. Mangapit.
6. Specifically, based on Plaintiff's medical records, on June 16, 2016, Plaintiff

Mangapit,

7. Additionally, several x-rays were performed and Plaintiff was advised if any
other symptoms develop, submit a kite and Plaintiff will be scheduled accordingly,

8. Plaintiff is claiming in his declaration that he is being outright denied dental
care; however, based on Plaintiffs medical record and my personal experience, this
assertion is completely incorrect.

Pursuant to NRS 53.045, I declare under penalty of perjury that the foregoing is
true and correct.

EXECUTED this 27th day of June, 2017.

 

Dr. Paul Bitar

Page 2 of 2

 

 

 
Be 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 54 of 64

 

Atfac hmen (tx)

 

 

 

 

 

 

 

 

 

>
NO LY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atiachment- G)

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 55 of 64

~ n-16747779-C

 

 

DISTRICT COURT
CLARK COUNTY, NEVADA
Other Civil Matters COURT MINUTES July 11, 2017
A-16-747779-C Shannon Carter, Plaintiff(s)
John Doe HDSP Dentist, Defendant(s)
July 11, 2017 9:00 AM Motion
HEARD BY: Scotti, Richard F, COURTROOM: R&JC Courtroom 11D

COURT CLERK: Cassidy Wagner

RECORDER: Dalyne Easley

REPORTER:
PARTIES
PRESENT: Carter, Shannon Plaintiff
Haar, Theresa M. Attorney for Deft.
Nevada State of Defendant
Potter, Barrack T. Attorney for Deft,
JOURNAL ENTRIES

- Plaintiff Shannon Carter Sworn and Testified. Dr, Paul Bitar Sworn and Testified. Ms. Haar argued
that Mr. Carter did not seek treatment and there was no indifferent treatment and does not meet the
burden of establishing a likelihood of success on the merits and a reasonable probability that the non-
moving party's conduct if allowed to continued would cause Plaintiff irreparable harm. COURT
STATED IT'S FINDINGS AND ORDERED, Plaintiff's Motion for a Temporary Restraining Order and
Preliminary Injunction DENIED. Mr. Potter to prepare the Order

NDC
‘CLERK'S NOTE; The above minute order has been mailed to:

Shannon Carter#70773
High Desert State Prison
P.O. Box 650

PRINT DATE: 07/18/2017 Page 1 of 2 Minutes Date. July 11, 2017
hse 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 56 of 64

ca — --

 

 

A tachment ex

 

 

 

 

 

 

 

 

 

 

rh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

»

 

 

 

Attachmeot (#)

 
f Yossiole Verpl vesument4i des REB-EJY Document 18-1. Filed 10/03/18 Page 57 of 64
AQieors Lekutn Sor my

 

 

 

 

 

 

 

 

 

unite Axle PNT19-C INMATE REQUEST FORM
1.) INMATE NAME DOC # 2.) HOUSING UNIT 3) DATE
Shannon Carter 773 Bo 7-16-/7
4.) REQUEST FORM TO: (CHECK BOX) __ MENTAL HEALTH ___ CANTEEN
__ CASEWORKER ___ MEDICAL ___ LAW LIBRARY __ DENTAL
__ EDUCATION __ VISITING ___ SHIFT COMMAND

___ LAUNDRY ___ PROPERTY ROOM S oTHER X b ralen
5.) NAME OF INDIVIDUAL TO CONTACT: Dp. Willem Libordkey

6.) REQUEST: ( PRINT BELOW) ”

   

 

  

Weary ‘neko,

 

eo ts

S& (39)
Ad

7.) INMATE SIGNATURE hhaanin loth. poc#_ 7é@7Z3

8.) RECEIVING STAFF SIGNATURE __ DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

10.) RESPONDING STAFF SIGNATURE 4. whl). DATE__ 7-777

DOC = 3012 (REV. 7/01)
CI

ise 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 58 of 64

4

 

 

Attachment (Z. )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment C zr)

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 59 of 64

* a

OFFICE OF THE SHERIFF
CLARK COUNTY DETENTION
CIVIL PROCESS SECTION
SHANNON CARTER
PLAINTIFF CASE No. A-16-747779-C

)
)
)
Vs ) SHERIFF CIVIL NO.: 17000481
8 BEAN - DENTAL ASSISTANT, HDSP )

)

)

DEFENDANT AFFIDAVIT OF SERVICE

STATE OF NEVADA \
COUNTY OF CLARK}

NICK TOSCANO, being first duly sworn, deposes and says: That he/she is, and was at all times hereinafter
mentioned, a duly appointed, qualified and acting Deputy Sheriff in and for the County of Clark, State of Nevada, a
citizen of the United States, over the age of twenty-one years and not a party to, nor interested in, the above entitled
action; that on 1/31/2017, at the hour of 1:30 PM. affiant as such Deputy Sheriff served a copy/copies of SUMMONS
and CIVIL RIGHTS COMPLAINT issued in the above entitled action upon the defendant S BEAN - DENTAL
ASSISTANT, HDSP named therein, by delivering to and leaving with Human Resources Administrator KATIE
GUTIERREZ for defendant $ BEAN - DENTAL ASSISTANT, HDSP at NDOC-ADMIN OFFICE, 3945 W
RUSSELL ROAD, LAS VEGAS, NV 89118 within the County of Clark, State of Nevada, said copy/copies of
SUMMONS and CIVIL RIGHTS COMPLAINT

1, DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE STATE ON NEVADA THAT THE
FOREGOING IS TRUE AND CORRECT.

DATED February 1, 2017.

Joseph M. Lombardo, Sheriff
*OWF *

py Vth Trae 4s,
NICK TOSCANO # ° ° I
Deputy Sheriff

PO Box 553220 Las Vegas NV 89155-3220 (702) 455-5400
.
*

bse 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 60 of 64

 

 

Lttahment_(\)

 

 

 

 

 

 

 

 

 

 

 

 

NUL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachonent ( J )

 
 

Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 61 of 64

FILED

 

OFFICE OF THE SHERIFF
CLARK COUNTY DETENTION MAY 26 2047
CIVIL PROCESS SECTION .
Poet fhe
SHANNON CARTER ) GLERK OF COURT
)
PLAINTIFF ) CASE No. A16-747779-C
V5 ) SHERIFF CIVIL NO.: 17002480
MANGA PITT )
)
DEFENDANT } AFFIDAVIT OF SERVICE

 

STATE OF NEVADA }
COUNTY OF CLARK ™

NICK TOSCANO, being first duly sworn, deposes and says: That he is, and was at all times hereinafter
mentioned, a duly appointed, qualified and acting Deputy Sheriff in and for the County of Clark, State of Nevada, a
citizen of the United States, over the age of twenty-one years and not a party to, nor interested in, the above entitled
action; that on 4/7/2017, at the hour of 10:10 AM. affiant as such Deputy Sheriff served a copy of SUMMONS AND
AMENDED CIVIL RIGHTS COMPLAINT issued in the above entitled action upon the defendant MANGA PITT
named therein, by delivering to and leaving with KATIE GUTIERREZ, (H.R. ASSISTANT ADMINISTRATOR) at
NDOC 3905 WEST RUSSELL ROAD LAS VEGAS, NV 89118 within the County of Clark, State of Nevada, a
copy of SUMMONS AND AMENDED CIVIL RIGHTS COMPLAINT.

1, DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE STATE ON NEVADA THAT THE
FOREGOING IS TRUE AND CORRECT.

DATED APRIL 10, 2017

Joseph M. Lombardo, Sheriff

By A Un bin Albee K TOS CAa

CK TOSCANO
eputy Sheriff

301 E. Clark Ave. #100 Las Vegas NY 89101 (702) 4855-5400
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 62 of 64

 

 
 

OFFICE OF THE SHERIFF FILED
CLARK COUNTY DETENTION May > B 9m?
CIVIL PROCESS SECTION V26 2h?
SHANNON CARTER i. flaca
AK OF COURT
PLAINTIFF CASE No, A-16-747779-C

Vs
S BEAN - DENTAL ASSISTANT, HDSP

SHERIFF CIVIL NO.: 17002477

DEFENDANT AFFIDAVIT OF SERVICE

STATE OF NEVADA }
COUNTY OF CLARK}

NICK TOSCANO, being first duly sworn, deposes and says: That he is, and was at ail times hereinafter
mentioned, a duly appointed, qualified and acting Deputy Sheriff in and for the County of Clark, State of Nevada, a
citizen of the United States, over the age of twenty-one years and not a party to, nor interested in, the above entitled
action; that on 4/7/2017, at the hour of 10:10 AM. affiant as such Deputy Sheriff served a copy of SUMMONS AND
AMENDED CIVIL RIGHTS COMPLAINT issued in the above entitled action upon the defendant S BEAN -
DENTAL ASSISTANT, HDSP named therein, by delivering to and leaving with KATIE GUTIERREZ, (i.R.
ASSISTANT ADMINISTRATOR) at NDOC-ADMIN OFFICE 3955 W RUSSELL ROAD LAS VEGAS, NV
89118 within the County of Clark, State of Nevada, a copy of SUMMONS AND AMENDED CIVIL RIGHTS
COMPLAINT.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE STATE ON NEVADA THAT TRE
FOREGOING IS TRUE AND CORRECT.

DATED APRIL 10, 2017

Joseph M. Lombardo, Sheriff

give Or, fan ih K Crs cad

CK TOSCANO
Deputy Sheriff

301 E. Clark Ave. #100 Las Vegas NY 989101 (702) 435-5400
Se 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 63 of 64

 

Attachment (k)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attech mord (k

(x)

Ur ,

 
Case 2:17-cv-01628-RFB-EJY Document 18-1 Filed 10/03/18 Page 64 of 64

FILED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAY 26 2017
PROOF OF SERVICE (Ohi
Court Date: File No. 0009968
Court: DISTRICT COURT CLARK COUNTY, NEVADA Case No. A16747779C
Initiator: © SHANNON CARTER # 70773 Other: DZURENDA, JAMES
NDOC
Address: po BOX 630 Address: 5500 SNYDER AVE
INDIAN SPRINGS, NV 89070 CARSON CITY, NV 89702
Plaintiff; CARTER, SHANNON Defendant: DZURENDA, JAMES
Address: Address:
+ 0 . + 0
{. Documents Served:
SUMMONS & COMPLAINT
2. Service Attempts:
Date Time Served
A217 14:12 Address; 5500 SNYDER AVE ®
Notes:
Address: CI
Notes:
Address: |
Notes:
3. Party Served: NANCY SANDERS Title: Aa

 

4. served the party named in Item 3: TO AUTHORIZED INDIVIDUAL

 

5. Remarks:

 

 

 

6. At the time of service I was at least 18 years of age and not a party to this action.

7. am an authorized individual with the Carson City Sheriff's Officg and certify that the foregoing is true and correct.

f é
a a

j V all SD fE ARENT
DOUG STRENGE V199 . Date
Carson City Sheriff's Office
911 East Musser Street
Carson City, NV 89701
Phone: 775-887-2500
